Exhibit 10.75
 
AMENDMENT AGREEMENT
 
THIS AMENDMENT AGREEMENT (this “Amendment”), dated as of the 24th day of June,
2009, is made by and between Broadwood Partners, L.P. (“Broadwood” or the
“Investor”) and STAAR Surgical Company (“STAAR” or the “Company”). Unless
otherwise defined herein, capitalized terms used in this Amendment shall have
the meaning ascribed to such term in the Senior Secured Note and the Temporary
Waiver (as such terms are defined below).
 
WITNESSETH:
 
WHEREAS, the Investor currently owns a $5,000,000 senior secured note issued to
the Investor on December 14, 2007 by the Company, as amended on April 13, 2009
(the “Senior Secured Note”);
 
WHEREAS, The Investor and the Company entered into a Temporary Waiver Agreement
dated as of April 2, 2009 (the “Temporary Waiver”) related to certain events
affecting the Senior Secured Note;
 
WHEREAS, the parties now desire to amend and replace certain existing terms
contained in the Temporary Waiver;
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Investor and the Company do
hereby agree as follows:
 
 
1.
Section 5 of the Temporary Waiver shall be deleted in its entirety and replaced
with the following:

 
 
“If, prior to the expiration of the Stay Period, the Company secures a stayof
execution of Judgment until the completion of an appeal pursuant toCCCP Section
917.1 by posting an appeal bond, or by other action of theCalifornia courts,
then any Judgment Default shall be cured.  However, if any Judgment Default
shall have been cured under the previous sentence, the Investor shall
nonetheless have the right to receive interest at a rate of 20% per annum.”

 
 
2.
Section 6 of the Temporary Waiver shall be deleted in its entirety and replaced
with the following:

 
 
“If any Judgment Default is cured pursuant to Paragraph 5 hereof, andduring the
pendency of appeal the Company fully satisfies theJudgment and finally resolves
all other material litigation of the Companythat as of the date of this
Amendment is pending and not yet decided, then the interest rate on the Senior
Secured Note shall be reduced to 7% per annum from the date of such final
resolution of all material litigation.”

 

--------------------------------------------------------------------------------


 
 
3.
Section 7 of the Temporary Waiver shall be deleted in its entirety and replaced
with the following:

 
“If, as of the expiration of the Stay Period, the Company has not satisfiedthe
conditions for a cure pursuant to Paragraphs 4 or 5 above, theCompany agrees and
acknowledges that an Event of Default pursuant toSection 8(f) of the Senior
Secured Note shall have occurred and that Broadwood may enforce any and all
rights resulting from such waiver without further notice, demand or
presentment.”
 
 
4.
This Amendment contains the entire understanding between and among the parties
and supersedes any prior understandings and agreements among them respecting the
subject matter of this Amendment.

 
 
5.
This Amendment is only effective in the specific instances set forth herein.  No
other amendment by the Investor or the Company is granted or intended except as
expressly set forth herein, and the Investor and the Company expressly reserve
the right, now and at all times hereafter, to require strict compliance with the
terms of the Senior Secured Note and the Temporary Waiver in all other respects,
whether in connection with any future transaction in respect of similar matters
to those amended herein, or otherwise.  In the event of any conflict between
this Amendment and the Temporary Waiver, this Amendment shall control under all
circumstances.

 
 
6.
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York without regard to choice of law principles.

 
 
7.
This Amendment may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument.

 
 
8.
In case any provision of this Amendment shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this
Amendment, and the validity legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 
[-signature page follows-]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.
 
 
BROADWOOD PARTNERS, L.P.
 
By:/s/Neal C. Bradsher
 
Name:Neal C. Bradsher
 
Title:  President of the General Partner
 
 
STAAR SURGICAL COMPANY
 
By:/s/ Barry G. Caldwell
 
Name: Barry G. Caldwell
 
Title: President and Chief Executive Officer
 
 

--------------------------------------------------------------------------------

